Spoefobd, J.,
dissenting, and Lea, J., dissenting. We are unanimous in adhering to the doctrine of the recent case of Dubose v. The Levee Commissioners, 11 An. 165. It was there settled, that the law concerning the expropriation of private property for public use, does not apply to such lands upon the banks of navigable rivers, as may be found necessaxy for levee purposes, and that there is no arbitrary limit fixed by law as the maximum distance at which a levee may be placed back of a caving bank.
“ On the borders of the Mississippi river where there are levees, the levees shall foi’m the banks.” O. C. 448.
An enlarged discretion upon the subject of the location of levees is vested by law in the authorities of each levee distx-ict; not, it is true, an absolute and uncontrolled discretion, but one with which the coui'ts will reluctantly interfere, and only xxpon a clear showing of an abuse of power by the local authorities.
In this case the District Judge found no oppression or abuse of authority on the part of the town officers of Carrollton; in his reasons for judgment he con-concedes the necessity of the construction of the new levee, which the plaintiffs contend has injured them so much, and it resixlts from his opinion that he thought the levee was properly located. In this respect I see no reason to .doubt the correctness of his conclusions.
But, in awarding damages, the Judge based his decree solely upop the legal ground, that the plaintiff’s land owed no servitude to the public, because they did not buy with a front on the river ; and, in this coui’t, the .case has been ■mainly argued on that ground.
The soundness of this distinction cannot be admitted, for the reason, that j,t js impossible to confine the Mississippi river to its primitive bed.
The banks of navigable rivers, and especially of the Mississippi, in this lafi-' iude, are constantly undergoing changes by attrition on one side and accretion cm the othex-. If, in the course of time, they roach the land of a proprietor who 4id not buy originally with a front on the river, he becomes, by that fact alone, .subject to all the sex-vitudes imposed by law upon front proprietors; O. 0.. 446, 661. As well might it be contended, that the government is bound to warrant .such a proprietor against the action of the elements and the encroachments of the river upon his lands, as that he should be exempted from contributing .to the public utility, by yielding his land for levee purposes, without compensation, when the advancing tide makes such a protection necessai’y.
And it results, as a logical inference, that when the houses he has built are upon land thus invaded by the stream and rendered indispensible to be used for levee purposes, they too, like the land on which they are built and of which they foi’m a pax-t, should be yielded up to the public service, without compensation, for it is not the act of man, but the act of God and the law which, .causes their demolition. By the location of the new levee (if it be lawfully and properly located) it becomes, under Article 448 o.f the Code, the river bank and no man’s houses shall obstruct the bank. Their destnxetion is necessary to .the exercise of the servitude; or rathex-, it become? a part of the servitude. I am, ■therefoi’e, of the opinion that, under the general principles of law which wex’e ¡x’ecognized and enforced in the Dubose case, the plaintiffs are entitled to no ,.compensation whatever for their land, nor for such of their houses as stooij *188directly upon the line of the new levee, as located by the town authorities of Carrollton ; it being conceded, or at any rate not disproved, that the levee was properly run where it now stands.
A question of greater difficulty remains. It would seem, that some of the buildings (of the number and value of which there is no evidence in the record) were not directly upon the line of the new levee, but might have been left standing, as in the Dubose case, between the levee and the river.
The question of compensation, in regard to these buildings, differs from the question as to the other houses by reason of some peculiar provisions of the Civil Code. It is true, that the space between the levee and the river should not be so obstructed as to interfere with commerce; C. C. 440, 061. But I think such of the buildings as might have been loft standing after the construction of the levee in its present locality, should have been left until the proprietor chose to destroy them, or until they fell by their own decay; and this opinion seems to be sustained by the following Articles of the Civil Code:
“ Works which have been formerly built on public places, or in the beds of rivers or navigable streams, or on their banlcs, and which obstruct or embarrass the use of these places, rivers, streams, or their banks, may be destroyed at the expense of those who claim them, at the instance of the corporation of the place, or of any individual of full age residing in the place where they are situated. And the owner of these works cannot prevent their being destroyed under pretext of any prescription or possession, even immemorial, which he may have had of it, if it be proved that at the time these worlcs were constructed the soil on which they are built was public, and has not ceased to be so since.” Civil Code 858.
There is an evident implication that, if it be not proved that the soil was not public at the time the works were built, the owner may prevent their destruction.
The next Article is even stronger: “If the works formerly constructed on the public soil consist of houses or other buildings which cannot be destroyed without causing signal damage to the owner of them, and if these houses or other buildings merely encroached upon the public way without preventing its use, they shall be permitted to remain; but the owner shall be bound when he rebuilds them to relinquish that part of the soil or of the public way upon which they formerly stood.” C. C. 858.
But the value of the buildings which should have been left, in this case, outside of the levee, and which have been demolished, is to be estimated not at their prime cost, nor yet at their- supposed worth before the new levee was built, but by an appraisement of what their value would be with the levee in its present position. Eor, the necessary depreciation of the property by reason of its being thrown without the protection of the levee, as in the Dubose case, is damnum absque injurió,; the acts of God and of the law injure nobody.
As the number of the buildings which might thus have been saved, and their value in case they had been, cannot be deduced from the evidence in this record. I am of opinion, that the causes should be remanded to ascertain the truth upon these matters.
It appears that the assignor of one of the plaintiffs had embellished his grounds with marble statues of Jupiter, Mars, Diana and Neptune. There isa complaint that these works of art were mutilated and defaced by the carelessness of the town agents when the houses were demolished, and that damages *189should he allowed for this. But the evidence shows that they wore delapidated and disfigured before the servants of the town laid hands upon them;'and, that they -were removed with all the caution that the nature of the case required.
I think, therefore, that the judgment of the District Court should be avoided and reversed, and that the demands of the plaintiffs in these consolidated suits for damages against the town of Carrollton for running a levee across their lands, and demolishing structures immediately upon the line of said levee should he rejected, as also any claim in damages for depreciating the value of their property, by the location of the levee; and that their claim in damages for the demolition of such of their buildings as might have been spared without preventing the construction of the levee in its present position should be recognized, and the causes remanded to the District Court for the purpose of ascertaining the number and assessing the value of such buildings, according to the principles hereinbefore stated.